I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 21621 21621 21621 21621 21621 Month Ending: 12/31/2009 12/31/2009 12/31/2009 12/31/2009 12/31/2009 Account Number: 112950087 112950079 113015039 112950060 112915036 Depository Name & Location City National Bank City National Bank City National Bank City National Bank City National Bank 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 1.Total Prior Receipts 13,426.34 137.00 7,619,798.25 6,828.38 243.01 2.LESS: Total Prior Disbursements 8,097,765.83 253.00 7,619,946.25 0 530,580.21 3.Beginning Balance 5,376,688.65 (116.00) 179.00 4,294,425.36 (97.92) 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 1,912.82 116.00 1,964,411.68 1,680.85 120.00 TOTAL RECEIPTS 1,912.82 116.00 1,964,411.68 1,680.85 120.00 5.BALANCE 5,378,601.47 0 1,964,590.68 4,296,106.21 22.08 6.LESS: Disbursements Transfers to other DIP Accounts 1,964,274.68 0 0 0 0 Disbursements 693,763.16 116.00 1,964,274.68 889,375.72 119.99 TOTAL Disbursements 2,658,037.84 116.00 1,964,274.68 889,375.72 119.99 7.Ending Balance 2,720,563.63 (116.00) 316.00 3,406,730.49 (97.91) 1 I.
